DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 06/15/2020 were reviewed and are acceptable.
Specification
The specification filed on 06/15/2020 was reviewed and is acceptable.

	Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a cooling system for a fuel cell electric vehicle, comprising a stack cooling line, and a first cooling line configured to cool at least some of first components configured to generate a larger amount of heat during braking of the vehicle than during driving of the vehicle.
Rhodes et al. (US 10,392,018 B1) is considered to be the closest relevant prior art to independent claim 1.  Rhodes et al. discloses a vehicle and regenerative braking control system for a vehicle (Title).  Rhodes et al. discloses a cooling system (62) comprising a stack cooling line (66) and a first cooling line (68) of a closed loop type (as shown in Fig 2) configured to cool at least some of first components (e.g. battery 20; see also col. 6, line 41 to col. 7, line 43).
However, Rhodes et al. does not disclose, teach, fairly suggest, nor render obvious the recited first components being configured to generate a larger amount of heat during braking than during driving.  While Rhodes et al. does disclose charging of the battery during regenerative braking (see e.g. step 206) and cooling of the battery (see e.g. step 220/222), there does not appear to be any reasonable basis for the skilled artisan to expect that such a battery generates a larger amount of heat during braking, i.e. while being charged, as opposed to heat generated during driving, i.e. while being discharged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benz et al. (US 6,408,966 B1) is cited for the disclosure of a fuel cell vehicle;
Mendez Abrego et al. (US 2019/0271258 A1) is cited for the disclosure of thermal management coolant valves;
Umehara et al. (US 2017/0036514 A1) is cited for the disclosure of an air-conditioner for a vehicle; and
Nada et al. (US 2016/0137068 A1) is cited for the disclosure of a vehicle and regenerative braking control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/13/2022